PER CURIAM.
We affirm the judgment for compensatory and punitive damages and the injunction against future harassment. However, there was no contractual or statutory basis upon which to predicate the award of attorney’s fees. Shavers v. Duval County, 73 So.2d 684 (Fla.1954). Even if appellant’s conduct could be deemed fraudulent, this was not a case in which the offender’s wrongful act forced the aggrieved person into litigation with a third party. See Stinson v. Feminist Women’s Health Center, 416 So.2d 1183 (Fla. 1st DCA 1982). The judgment is affirmed with the exception that the court is directed to eliminate from taxable costs that portion which constitutes attorney’s fees.
BOARDMAN, A. C. J., and GRIMES and DANAHY, JJ., concur.